Response to Amendment
1.	This office action is in response to the filing of 10/19/2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1-7, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Daly et al.
Foster discloses a heat exchanger 10 comprising:  a single-piece main body 14 defining:  a plurality of plates 16 and 19 disposed in a stacked arrangement (the plates including a top plate 16), a plurality of first fluid channels 18 configured to transfer a first fluid and a plurality of second fluid channels 20 configured to transfer a second fluid, wherein the first fluid channels and the second fluid channels are interposed between the plates (between the top plate 16 and a third plate 16 for example, see Figs. 1 and 2) in alternating fashion along the stacked arrangement such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and are separated by a respective one of the plates; an inlet manifold 22 for the channels 18 and an outlet manifold for enabling the first fluid to exit the channels 18 (column 2, lines 29-52); an inlet duct 28 and an outlet duct 30 for the second fluid.  Foster does not disclose four fluid manifolds as recited.  Daly et al. teaches a heat exchanger which includes a first inlet manifold enabling a first fluid to enter channels 12, a first outlet manifold enabling the first fluid to exit the first fluid channels, a second inlet manifold enabling a second fluid to enter channels 22, and a second outlet manifold enabling the second fluid to exit the second fluid channels [0020].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Foster by providing inlet and outlet manifolds for the second fluid channels as taught by Daley et al. to enable the second fluid to enter the second fluid channels and exit the second fluid channels.  At least one of the manifolds having a reduced interior .


Response to Arguments
4.	Applicant's arguments have been fully considered but they are not persuasive.  Foster discloses a heat exchanger comprising a housing 14 containing the plates and channels as stated above.  Ducts 22, 26, 28, and 30 are also attached to the housing 14.  Therefore, all of the components together form a single-piece main body as shows in Fig. 1.  Daly et al. discloses a heat exchanger comprising multiple manifolds-a manifold for an inlet and a manifold for an outlet [0020].  Since Foster discloses four ducts (both inlet and outlet) and Daly et al. teaches separate manifolds for each inlet and outlet, it would have been obvious to one having ordinary skill in the art at the time the invention was to have provided a manifold to each of the ducts to move fluid.  As far as one of the manifolds having a reduced interior volume, the prior art device will still carry out its intended tasks with one of the manifolds being of a different volume.
Allowable Subject Matter
5.	Claims 8-11, 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763